Citation Nr: 1723765	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for depressive disorder with anxious distress associated with degenerative arthritis of the lumbar spine.

2. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine.

4. Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative arthritis of the lumbar spine.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Cynthia Holman, Esq.
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010, December 2010, and August 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned at a November 2016 hearing in Winston-Salem, North Carolina.  A transcript of those proceedings is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for depressive disorder with anxious distress is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's low back disability was manifested by limited range of motion, painful motion, and frequent, severe flare-ups causing ambulatory difficulty.

2. For the entire period of appeal, the Veteran's service-connected radiculopathy of the right lower extremity has more nearly approximated moderate incomplete paralysis of the sciatic nerve.

3. For the entire period of appeal, the Veteran's service-connected radiculopathy of the left lower extremity has more nearly approximated moderate incomplete paralysis of the sciatic nerve.

4. The evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

1. The criteria for a rating of 30 percent, but no higher, for a low back disability, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2016).

2. The criteria for an evaluation of 20 percent under Diagnostic Code (DC) 8520, but no higher, for radiculopathy of the right lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2016).

3. The criteria for an evaluation of 20 percent under Diagnostic Code (DC) 8520, but no higher, for radiculopathy of the left lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2016).
 
4. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO mailed the Veteran compliant notice in July 2012; hence, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all relevant VA outpatient records, as well as the Veteran's service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA afforded the Veteran medical examinations pertaining to his lower back and lower extremity disabilities in November 2010.  The reports from these examinations indicate that the examiner reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  As such, the Board finds that the examinations of record, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the Veteran's claim for TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for TDIU.

Increased rating for degenerative arthritis of the lumbar spine

The Veteran contends that his service-connected degenerative arthritis of the lumbar spine is more severe than what was contemplated by his assigned disability rating.  The Veteran's back disability is currently rated as 20 percent disabling.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's lumbosacral spine disability is currently rated under Diagnostic Code 5242 (degenerative arthritis of the spine), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  He is in receipt of a 20 percent rating for the entire period on appeal.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  As there is no evidence of IVDS in the instant case, the criteria of Diagnostic Code 5243 shall not be discussed further.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Board concedes that range of motion testing conducted during the appeal period does not warrant a rating greater than 20 percent.  Testing conducted during a November 2010 VA examination revealed lumbar flexion limited to 65 degrees on initial testing, but further limited to 50 degrees after three repetitions due to pain.  Moreover, the Veteran demonstrated pain behavior throughout testing.  The Veteran also endorsed frequent flare-ups of back pain causing immobility, generally precipitated by lifting, bending, standing, and alleviated only by bedrest.  Further, the Veteran demonstrated guarding and tenderness to palpation of the lumbar spine.

Subsequent competent, credible lay statements made by the Veteran, his wife, and others, confirm his loss of function due to low back symptoms is substantial.  For instance, a July 2012 statement from JH shows the Veteran's back often "lock[s] up" and he is unable to straighten it for a period, or to ambulate effectively.  The Veteran's wife testified that he frequently experiences sharp pain in his back that significantly limits his mobility and overall physical capacity.  Finally, VA treatment notes from July 2012 indicate the Veteran's "[w]alking is very impaired," due to his back problems.  

In sum, the Veteran's consistent statements over the course of the appeal period, his VA examination, the competent and credible lay statements of record, and the above-detailed treatment records convince the Board that a higher rating based on the Deluca factors is warranted in this case.  As such, resolving all doubt in the Veteran's favor, the Board finds that his lumbar symptomatology more nearly approximates the criteria for a 30 percent rating throughout the period on appeal.

However, a higher rating is not warranted because the evidence throughout the appeal period confirms the absence of ankylosis at any level of the spine.  Moreover, objective testing, including range of motion testing, confirms that the Veteran's loss of range of motion warrants no more than a 20 percent rating for any portion of the appeal period.  The Board notes that a higher rating is being assessed herein based on loss of function during flare-ups and with repeated use over time.  The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbosacral spine disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, as noted above, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In fact, as discussed in depth above, the Veteran's contentions were taken into consideration when assigning the current 30 percent rating throughout the course of the appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the most probative evidence of record establishes that the Veteran's lumbar disability more nearly approximates the criteria for a 30 percent rating throughout the entire period on appeal.  The preponderance of the evidence is against a rating in excess of 30 percent.    

Entitlement to a rating in excess of 10 percent for radiculopathy of the bilateral lower extremities associated with degenerative arthritis of the lumbar spine.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on a review of the evidence of record, the Board finds that the subjective and objective evidence supports a disability rating of 20 percent, but no higher, for radiculopathy of each lower extremity affecting the sciatic nerve, for the entirety of the appeal period.

The November 2010 VA examination revealed that the Veteran experiences decreased sensation to touch and to pinprick in his bilateral calves, but did not demonstrate significant motor or reflex abnormality.  December 2014 VA treatment records show complaints of radicular pain in the bilateral lower extremities, the Veteran specifying that his lower legs often feel "frozen" or "numb," alternated with feelings of pain or heat, as though his feet are "on fire."  Treatment notes from this period also show the Veteran demonstrated less than full strength in both lower extremities, and characterize his ability to walk as "very impaired."  

These findings confirm the Veteran's consistent account of his symptoms.  At his November 2016 Board hearing, the Veteran noted worsening symptoms afflicting his lower extremities, including numbness and pain, severely affecting his ability to ambulate effectively.  

In sum, the preponderance of the evidence indicates the Veteran's bilateral lower extremity symptoms moderately affect activities such as chores and recreation.  However, he has not exhibited motor or reflex impairment, nor sensory deficits involving a large area of his lower extremities.  There is no evidence, and there have been no contentions, of loss of position sense, nor of total paralysis of either foot.  As such, the Board finds that the Veteran's bilateral lower extremity radiculopathy has most nearly approximated a moderate level of incomplete paralysis, or a 20 percent evaluation for both the right and left lower extremities.

In so finding, the Board has given consideration to the Veteran's statements, his wife's statements, and the other lay statements of record, and found them credible and consistent with the evidentiary record.  In particular, his symptoms of pain, numbness, and limited mobility have been considered in finding moderate incomplete paralysis of the sciatic nerve.  To the extent the Veteran contends his lower extremity radiculopathy is more severe in degree, the Board places greater probative weight on the clinical findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.  In the instant case, the Veteran's radiculopathy of the bilateral lower extremities, and his lumbar disability, all owe to the same etiology.  Moreover, as detailed above, they are rated as 20 percent disabling, 20 percent disabling, and 30 percent disabling, respectively.  With application of the bilateral factor, detailed at 38 C.F.R. § 4.26, these disabilities combine to satisfy the requirement of one 60 percent disability for purposes of entitlement to a schedular TDIU. Thus, they qualify as one disability of 40 percent or more. In addition to his low back and lower extremities, the Veteran is service-connected for a psychiatric disability evaluated as 30 percent disabling, for a combined evaluation of 70 percent. Thus, he meets the schedular criteria for TDIU. 38 C.F.R. § 4.16(a) (2016).

In June 2011, the Veteran filed the present claim, contending that his service-connected lumbar, lower extremity, and psychiatric disabilities prevented him from working.  The record reveals that the Veteran last worked in March 2012; a July 2012 statement from his former supervisor indicates the Veteran was forced to leave his employment due to his physical limitations.  

This account is corroborated in the Veteran's, and his wife's, November 2016 hearing testimony.  The Veteran testified that toward the end of his period of employment, he frequently missed work due to symptom exacerbation, and remained employed only due to the good will of his employer.  

December 2014 treatment notes further support the Veteran's contentions, providers noting the Veteran "cannot work anymore due to his symptoms," adding his "[w]alking is very impaired," due to "significant degenerative changes" to his lumbar spine and radicular symptoms in his bilateral lower extremities.  

Initially, the Board finds that the evidence shows the Veteran is currently unemployable.  The Veteran and his wife provided competent and credible lay testimony that his chronic pain and radicular symptoms are sufficiently debilitating as to cause unemployability.  Although a VA examiner has not indicated that either the Veteran's lumbar or lower extremity disorders render him unemployable in their own right, such a medical opinion is not necessary for the Board to find that a TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Particularly given the above-detailed statements furnished by the Veteran's treating provider, with respect to the global effects of the Veteran's disabilities, coupled with the credible lay statements of record, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating of 30 percent, but no higher, for degenerative arthritis of the lumbar spine is granted.

A rating of 20 percent, but no higher, for radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine is granted.

A rating of 20 percent, but no higher, for radiculopathy of the left lower extremity associated with degenerative arthritis of the lumbar spine is granted..

Entitlement to a TDIU is granted.


REMAND

The Veteran asserts that the symptoms of his service-connected depressive disorder with anxious distress are more severe than presently evaluated.  The Board observes that the Veteran was most recently afforded a VA examination in July 2015, in connection with his claim for service connection for a psychiatric disorder.  

The July 2015 examiner opined that the Veteran's mental symptoms conferred occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  No specific assessment was furnished with respect to the additional mental burden of the Veteran's physical disabilities on his mental or cognitive symptoms within an occupational context.  

The Veteran has contended in a September 2015 statement in support of his instant claim for a rating increase that the July 2015 examiner improperly limited the scope of inquiry into the breadth of the Veteran's symptoms; in addition to an inadequate exploration of the impact of his physical disabilities on his mental and cognitive symptoms, the Veteran contends the examiner inadequately addressed the Veteran's contentions of memory loss, cognitive deficits, social isolation and relationship difficulties.  The Board agrees, and notes that these contentions have direct bearing on the rating criteria applicable to mental disorders.

As such, a remand is necessary to obtain a VA examination to examine the full scope of the Veteran's mental symptoms, to include any impact of his physical disabilities on his mental disability, and a more thorough exposition of his cognitive and memory deficits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since July 2016.

2. After obtaining any necessary authorization from the Veteran, obtain his medical records from any private medical providers identified by the Veteran.

3. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected depressive disorder with anxious distress.  The claims file should be made available to the examiner(s) for review in connection with the examination.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

The examiner is directed to consider the Veteran's lay statements concerning cognitive and memory deficits, and social and relationship problems, and to comment on the same.  He or she is also asked to address the question of what impact, if any, the Veteran's physical disabilities have on his psychiatric disability.

4. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


